Citation Nr: 0731860	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 
13, 2004, for the grant of service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran had active service from April 1969 to March 1986.  
This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a July 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD, effective February 18, 2004.  The veteran's 
effective date was later changed to January 13, 2004, the 
date the RO determined was the original date of claim.  The 
veteran continued to disagree, and the current appeal ensued.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran was initially 
diagnosed as having PTSD in December 2003.  

2. On January 13, 2004, VA received the veteran's original 
claim of entitlement to service connection for PTSD.  

3. The RO granted service connection for PTSD, effective from 
January 13, 2004, the date of receipt of the original claim.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
January 13, 2004, for the grant of service connection for 
PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2007).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
addressing the earlier effective date claim and meeting the 
specific requirements of C.F.R. § 3.159(b)(1) in September 
2005.  While this letter was issued after the initial 
appealed rating decision, the veteran's case was subsequently 
readjudicated in a November 2005 Supplemental Statement of 
the Case, consistent with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The Board notes that the veteran did not initially receive 
notice as to the information necessary to assign an effective 
date in the event that the claim of service connection is 
granted.  The veteran initially filed a claim for service 
connection, it was granted, and awarded a compensable rating.  
He was given a disability rating and an effective date.  
However, he continued to disagree with the effective date 
provided, and was later notified of those elements as 
required by Dingess.  Following the notice, the veteran and 
his representative have provided written and oral arguments 
in response to the notice provided.  Thus, the error did not 
affect the essential fairness of the adjudication. 

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claim.  The record 
includes the initial claim, private medical statement and a 
VA compensation and pension examination report dated 
June 2004.  There are no known additional records to obtain.  
A hearing was offered, and the veteran declined.  The veteran 
indicated in a letter received in October 2005, that he had 
no additional relevant medical evidence to submit.  As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claim.


II.  Earlier Effective Date


The veteran and his representative contend, in essence, that 
an effective date earlier than January 13, 2004, for the 
grant of service connection for PTSD is warranted in this 
case.  It is maintained by the veteran that that he is 
entitled to an earlier effective date via application of 38 
C.F.R. § 3.114.  April 11, 1980, is the effective date of the 
regulatory amendment adding the diagnostic code for PTSD.  He 
believes that this amendment warrants him an effective date 
one year earlier than the date of his claim. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

Subject to 38 U.S.C.A. § 5101, where compensation, dependency 
and indemnity compensation or pension is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g).  

The implementing regulations provide that, where pension, 
compensation, dependency and indemnity compensation, or a 
monetary allowance under 38 U.S.C. chapter 18 for an 
individual who is a child of a Vietnam veteran is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  Where pension, compensation, dependency and indemnity 
compensation, or a monetary allowance under 38 U.S.C. chapter 
18 for an individual who is a child of a Vietnam veteran is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement. 
38 C.F.R. § 3.114(a).  

On January 13, 2004, VA received the veteran's original claim 
for entitlement to service connection for PTSD.  On 
January 16, 2004, a Report of Contact indicated, in pertinent 
part, that the veteran wanted to withdraw his new claims, to 
include the claim for service connection for PTSD.  He 
requested that a VA Form 21-4138 be sent to him to submit his 
withdrawal.  He never submitted the VA Form 21-4138, 
withdrawing his claims.  On February 18, 2004, VA received a 
VA Form 21-4138, requesting to open a claim for service 
connection for PTSD.  Initially, when VA granted service 
connection for PTSD, they made the grant effective 
February 18, 2004.  However, the effective date was later 
changed to January 13, 2004, the date he originally filed his 
claim for PTSD, since he never officially withdrew his claim 
for service connection for PTSD in writing.  Accordingly, VA 
assigned an effective date of January 13, 2004, the date of 
receipt of the initial claim.  

The veteran contends, in essence, that he is entitled to an 
earlier effective date via application of 38 C.F.R. § 3.114.  
April 11, 1980, is the effective date of the regulatory 
amendment adding the diagnostic code for PTSD.  When the 
veteran was discharged from service in 1986, this amendment 
had been in effect for approximately 6 years.  As such, there 
was no liberalizing law or liberalizing VA issue concerning 
service connection for PTSD from the time of his discharge 
from service.  Therefore, 38 C.F.R. § 3.114 has no 
application in the instant case.  

The Board finds that the veteran did not file a claim of 
entitlement to service connection for PTSD until January 13, 
2004.  Indeed, the veteran does not allege that he filed an 
earlier claim for service connection for PTSD.  As such, this 
must be the effective date for the award of service 
connection.  Application of the governing laws permits no 
earlier effective date, as there is no document prior to 
January 13, 2004, that can be considered either a formal or 
informal claim for service connection for PTSD.  See 38 
C.F.R. §§ 3.151, 3.155.  

The Board acknowledges the veteran's contention that his PTSD 
symptoms started in Vietnam.  The Board observes, however, 
that a specific claim must be filed in order for benefits to 
be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  As noted above, 
the veteran simply did not file a claim with VA until 
January 13, 2004.

In light of the foregoing, because 38 C.F.R. § 3.114 is 
inapplicable to the veteran's case and because he filed no 
formal or informal claim for service connection for PTSD 
prior to January 13, 2004, he has already been given the 
earliest possible effective date for the award of service 
connection for PTSD.  As such, this claim must be denied  


ORDER

Entitlement to an effective date earlier than 
January 13, 2004, for the award of service connection for 
PTSD is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


